Dismissed and
Memorandum Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-93-00483-CV
____________
 
ENERGY TECHNOLOGY, INC. D/B/A/ ENTEC, Appellant
 
V.
 
MANNESMANN PIPE & STEEL CORPORATION, Appellee
 

 
On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 92-42087
 
 
 

M E M O R
A N D U M  O P I N I O N
On July 15, 1993, this court abated this appeal because
appellant petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 93-44543-H2-11.  See
Tex. R. App. P. 8.2.




            Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on July 23,
1999.  The parties failed to advise this court of the bankruptcy court action.
            On December 3, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.